DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       ALTON D. ROLLINS, JR.,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D15-1147

                               [June 10, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Lisa M. Porter, Judge;
L.T. Case No. 93-9822 CF10A.

   Alton D. Rollins, Jr., Daytona Beach, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We affirm the circuit court’s order denying appellant’s Florida Rule of
Criminal Procedure 3.800(a) motion, which argued an alleged scoresheet
error in his 1994 sentencing. “[R]eview of the record establishes that the
defendant did not satisfy the burden of showing entitlement to relief on
the face of the record.” Johnson v. State, 60 So. 3d 1045, 1051 n.2 (Fla.
2001).

   Affirmed.

DAMOORGIAN, C.J., GERBER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.